 

CONFIDENTIAL SEPARATION AGREEMENT

 

THIS AGREEMENT (the “Agreement”) is entered into as of May 2, 2018, as defined
in Paragraph 8 hereof, by and between OncoSec Medical Incorporated (the
“Company”) and Punit S. Dhillon (“Executive”). Together, the Company and
Executive may be referred to hereinafter as the “Parties.”

 

In consideration of the payments, covenants and releases described below, and in
consideration of other good and valuable consideration, the receipt and
sufficiency of all of which is hereby acknowledged, the Company and Executive
agree as follows:

 

1. Separation from Employment. Executive hereby confirms his resignation as
President of the Company, effective May 2, 2018 (the “Termination Date”).

 

2. Separation Obligations of the Company. In consideration of Executive’s
promises contained in this Agreement, the Company agrees as follows:

 

a. Severance. The Company will pay to Executive an aggregate amount of $857,000,
less applicable withholding taxes and other governmental obligations, paid as
salary continuation (and not as a lump sum) over twenty-four (24) months and in
accordance with the Company’s standard payroll practices. The first payment will
be made within ten (10) days of the date this release becomes irrevocable and
will include any amount that were accrued but not paid pending receipt of the
execution and non-revocation of this Agreement.

 

b. Pro Rata Bonus. The Company will pay to Executive an amount equal to $56,344
as a pro rata bonus for calendar year 2018, paid as a lump sum within sixty (60)
days of the Termination Date.

 

c. Health Care Coverage. If Executive and/or Executive’s covered dependents
timely elect(s) to receive health care continuation coverage, Executive will be
entitled to payment by the Company of the monthly cost of such coverage for a
period of up to twenty-four (24) months, in accordance with Executive’s Amended
and Restated Employment Agreement.

 

d. Treatment of Equity Awards. The Parties agree that Exhibit A to this
Agreement accurately reflects all outstanding awards of stock options
(“Options”) and restricted stock units (“RSUs”) held by Executive as of the
Effective Date. As of the Effective Date, (i) all of Executive’s unvested
Options shall become vested and exercisable, and the Options shall remain
outstanding and exercisable until the earlier of (1) the expiration date on the
option agreement evidencing the grant thereof, or (2) the termination of service
as a member of the Company’s Board of Directors; and (ii) all of Executive’s
RSUs shall become vested and shall be settled as of the June 15, 2018, in shares
of Company common stock.

 

e. Other Payments and Obligations. The Company will pay or provide to Executive
within five (5) business days following the Termination Date all of the
following: (i) accrued and unpaid base salary with respect to services through
the Termination Date, (ii) reimbursement for expenses for which expense reports
have been provided to the Company, and (iii) accrued and vested benefits under
any Company benefit plan, in each case in accordance with Company policies and
plans.

 

 

 

 

The Company’s obligation to provide the payments and benefits set forth in this
Paragraph 2 is expressly contingent on Executive executing and not revoking this
Agreement pursuant to Paragraph 8 below. The Company’s obligation to make the
payment set forth herein shall cease upon Executive’s breach of any of his
continuing contractual obligations to the Company, including, without
limitation, Sections VI and VII of the Employment Agreement (as defined herein)
and any other intellectual property agreement, covenant not to disclose or use
the Company’s confidential or trade secret information, or covenant not to
compete with the Company.

 

3. General Release of Claims and Covenant Not To Sue.

 

a. General Release of Claims. In consideration of the payments made to him by
the Company and the promises contained in this Agreement, Executive on behalf of
himself and his agents and successors in interest, hereby UNCONDITIONALLY
RELEASES AND DISCHARGES the Company, its successors, subsidiaries, parent
companies, assigns, joint ventures, and affiliated companies and their
respective agents, legal representatives, shareholders, attorneys, employees,
members, managers, officers and directors (collectively, the “Releasees”) from
ALL CLAIMS, LIABILITIES, DEMANDS AND CAUSES OF ACTION which he may by law
release, as well as all contractual obligations not expressly set forth in this
Agreement, whether known or unknown, fixed or contingent, that he may have or
claim to have against any Releasee for any reason as of the date of execution of
this Agreement. This Release and Covenant Not To Sue includes, but is not
limited to, claims arising under federal, state or local laws prohibiting
employment discrimination; claims arising under severance plans and contracts;
and claims growing out of any legal restrictions on the Company’s rights to
terminate its employees or to take any other employment action, whether
statutory, contractual or arising under common law or case law. Executive
specifically acknowledges and agrees that he is releasing any and all rights
under federal, state and local employment laws including without limitation the
Age Discrimination in Employment Act, the Older Workers Benefit Protection Act,
Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 1981, the Americans With
Disabilities Act, the Family and Medical Leave Act, the Genetic Information
Nondiscrimination Act, the anti-retaliation provisions of the Fair Labor
Standards Act, the Employee Retirement Income Security Act, the Equal Pay Act,
the Occupational Safety and Health Act, the Worker Adjustment and Retraining
Notification Act, the Employee Polygraph Protection Act, the Fair Credit
Reporting Act, California Government Code § 12900 et seq., Executive Order
11246, the California Labor Code, and any and all other local, state, and
federal law claims arising under statute or common law. It is agreed that this
is a general release and it is to be broadly construed as a release of all
claims, except those that cannot be released by law. Notwithstanding the
foregoing, Executive expressly does not waive any claims he may have (i) to
indemnification that he may have against any of the Releasees in connection with
his service to the Company and its affiliates through the Termination Date, or
(ii) related to any coverage that he may have under any directors and officers
liability insurance policy maintained by the Company or its affiliates.

 

b. Release of Unknown Claims. Executive expressly waives and relinquishes any
and all rights or benefits afforded by California Civil Code § 1542, which
provides as follows:

 

2

 

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

 

In connection with such waiver and relinquishment, Executive acknowledges that
he is aware that he may later discover facts in addition to or different from
those which he currently knows or believes to be true with respect to the
subject matters of this Agreement, but that it is his intention hereby fully,
finally, and forever, to settle and release all of these matters which now
exist, may exist, or previously existed, whether known or unknown, suspected or
unsuspected. In furtherance of such intent, the releases given herein shall be
and shall remain in effect as a full and complete release, notwithstanding the
discovery or existence of such additional or different facts.

 

c. Covenant Not to Sue. Except as expressly set forth in Paragraph 5 below,
Executive further hereby AGREES NOT TO FILE A LAWSUIT or other legal claim or
charge to assert against any of the Releasees any claim released by this
Agreement.

 

d. Acknowledgement Regarding Payments and Benefits. Executive acknowledges and
agrees that he has been paid all wages and accrued benefits to which he is
entitled through the date of execution of this Agreement. Other than the
payments set forth in this Agreement, the Parties agree that the Company owes no
additional amounts to Executive for wages, back pay, severance pay, bonuses,
damages, accrued vacation, benefits, insurance, sick leave, other leave, or any
other reason.

 

e. Other Representations and Acknowledgements. This Agreement is intended to and
does settle and resolve all claims of any nature that Executive might have
against the Company arising out of their employment relationship or the
termination of employment or relating to any other matter, except those that
cannot be released by law. By signing this Agreement, Executive acknowledges
that he is doing so knowingly and voluntarily, that he understands that he may
be releasing claims he may not know about, and that he is waiving all rights he
may have had under any law that is intended to protect him from waiving unknown
claims. Executive warrants that he has not filed any notices, claims,
complaints, charges, or lawsuits of any kind whatsoever against the Company or
any of the Releasees as of the date of execution of this Agreement. This
Agreement shall not in any way be construed as an admission by the Company or
any of the Releasees of wrongdoing or liability or that Executive has any rights
against the Company or any of the Releasees. Executive represents and agrees
that he has not transferred or assigned, to any person or entity, any claim that
he is releasing in this Paragraph 3.

 

4. Non-Disparagement.

 

a. Agreement of Executive. Executive agrees that he will not, directly or
indirectly, make any statement, oral or written, or perform any act or omission
which disparages or casts in a negative light the Company, its products, its
employees, or any of the Releasees. This Paragraph 4 shall not in any way limit
any of the Protected Rights contained in Paragraph 5 of this Agreement, or
Executive’s ability to provide truthful testimony pursuant to a subpoena, court
order or as otherwise required by law.

 

3

 

 

b. Agreement of Company. The Company agrees that, except as may be required by
law, court order, or a valid request by a government agency, the Company will
not make any written statement, and no officer of the Company or member of the
Board of Directors of the Company will, directly or indirectly, make any
statement, oral or written, or perform any act or omission which disparages
Executive or casts Executive in a negative light. This Paragraph 4(b) shall not
in any way limit the ability of the Company or any member of the Board of
Directors to provide truthful testimony or information in response to a
subpoena, court order, or valid request by a government agency, or as otherwise
required by law.

 

5. Protected Rights. Executive understands that nothing contained in this
Agreement limits his ability to file a charge or complaint with the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Securities Exchange Commission, or any other federal, state or local
governmental agency or commission (“Government Agencies”). Executive further
understands that this Agreement does not limit his ability to communicate with
any Government Agencies or otherwise participate in any investigation or
proceeding that may be conducted by any Government Agencies in connection with
any charge or complaint, whether filed by Executive, on his behalf, or by any
other individual. However, based on Executive’s release of claims set forth in
Paragraph 3 of this Agreement, Executive understands that he is releasing all
claims that he may have, as well as his right to recover monetary damages or
obtain other relief that is personal to Executive in connection with any charge
or complaint that may be filed with any Government Agencies relating to
Executive’s employment with the Company.

 

6. Acknowledgment. The Company hereby advises Executive to consult with an
attorney prior to executing this Agreement and Executive acknowledges and agrees
that the Company has advised, and hereby does advise, him of his opportunity to
consult an attorney or other advisor and has not in any way discouraged him from
doing so. Executive expressly acknowledges and agrees that he has been offered
at least twenty-one (21) days to consider this Agreement before signing it, that
he has read this Agreement and Release carefully, that he has had sufficient
time and opportunity to consult with an attorney or other advisor of his
choosing concerning the execution of this Agreement. Executive acknowledges and
agrees that he fully understands that this Agreement is final and binding, that
it contains a full release of all claims and potential claims, and that the only
promises or representations he has relied upon in signing this Agreement are
those specifically contained in the Agreement itself. Executive acknowledges and
agrees that he is signing this Agreement voluntarily, with the full intent of
releasing the Company from all claims covered by Paragraph 3.

 

7. Cooperation. Following the Termination Date, the Executive shall cooperate
with the Company and be reasonably available to the Company and its attorneys
with respect to any legal action or proceeding (or any appeal from any action or
proceeding) or any regulatory or government agency inquiry which relates to
events occurring during the Executive’s employment with the Company (including,
without limitation, the Executive appearing at the Company’s request to give
testimony without requiring service of a subpoena or other legal process,
volunteering to the Company all pertinent information and turning over to the
Company all relevant documents which are or may come into the Executive’s
possession). The Company shall reimburse the Executive for all reasonable out of
pocket expenses incurred by the Executive in rendering such services that are
approved by the Company. In addition, if more than an incidental cooperation is
required at any time after the termination of the Executive’s employment, the
Executive shall be paid (other than for the time of actual testimony) a per day
fee based on his base salary as of the Termination Date.

 

4

 

 

8. Revocation and Effective Date. The Parties agree Executive may revoke the
Agreement at will within seven (7) days after he executes the Agreement (the
“Revocation Period”) by giving written notice of revocation to Company. Such
notice must be delivered to Daniel J. O’Connor, and must actually be received by
him at or before the above-referenced seven-day deadline. The Agreement may not
be revoked after the expiration of the seven-day deadline. In the event that
Executive revokes the Agreement within the Revocation Period, this Agreement
shall not be effective or enforceable, and all rights and obligations hereunder
shall be void and of no effect. Assuming that Executive does not revoke this
Agreement within the Revocation Period, the effective date of this Agreement
(the “Effective Date”) shall be the eighth (8th) day after the day on which
Executive executes this Agreement.

 

9. Return of Materials. In further consideration of the promises and payments
made by the Company hereunder, Executive agrees that on or before the
Termination Date, he will return all documents, confidential information, other
information, materials, equipment (including, but not limited to, cell phones,
pagers, laptops, computers, or other personal computing devices) and other
things in his possession or control provided to him by the Company, created
during his employment with the Company or otherwise relating to or belonging to
the Company, without retaining or providing to anyone else copies, summaries,
excerpts, portions or other representations thereof. To the extent that
Executive has electronic files or information in his possession or control that
relate to or belong to the Company or contain confidential information belonging
to the Company (specifically including but not limited to electronic files or
information stored on personal computers, mobile devices, electronic media, or
in cloud storage), Executive agrees that he will immediately, and before
receiving payment under this Agreement: (a) provide the Company with an
electronic copy of all of such files or information (in an electronic format
that readily accessible by the Company); (b) after doing so, delete all such
files and information, including all copies and derivatives thereof, from all
non-Company-owned computers, mobile devices, electronic media, cloud storage, or
other media, devices, or equipment, such that such files and information are
permanently deleted and irretrievable; and (c) provide a written certification
to the Company that the required deletions have been completed and specifying
the files and information deleted and the media source from which they were
deleted.

 

10. Termination of Employment Agreement; Survival of Restrictive Covenants.
Executive acknowledges and agrees that the Employment Agreement originally
executed by the Parties on or about November 7, 2017 (the “Employment
Agreement”) is hereby terminated, without further action by the Parties, as of
the Termination Date and shall be of no further force and effect, and that
except as expressly set forth in this Agreement, the Company shall have no
continuing obligations to Executive under the Employment Agreement; provided,
however, that Sections VI (Termination Obligations), and Section VII (Inventions
and Proprietary Information; Prohibition on Third Party Information) of the
Employment Agreement shall survive and remain in full force and effect in
accordance with their terms.

 

11. Final Agreement. This Agreement contains the entire agreement between the
Company and Executive with respect to the subject matter hereof, and supersedes
all prior agreements between the Parties, except as set forth in Paragraph 10
above. The Parties agree that this Agreement may not be modified except by a
written document signed by both Parties. The Parties agree that this Agreement
may be executed in one or more counterparts, each of which will be deemed to be
an original copy of this Agreement and all of which, when taken together, will
be deemed to constitute one and the same agreement.

 

5

 

 

12. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the state of California without giving effect to its
conflict of law principles.

 

13. Waiver. The failure of either party to enforce any of the provisions of this
Agreement shall in no way be construed to be a waiver of any such provision. Any
waiver of any provision of this Agreement must be in a writing signed by the
party making such waiver. No waiver of any breach of this Agreement shall be
held to be a waiver of any other or subsequent breach.

 

14. Code Section 409A. This Agreement shall be interpreted and administered in a
manner so that any amount or benefit payable hereunder shall be paid or provided
in a manner that is either exempt from or compliant with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
applicable Internal Revenue Service guidance and Treasury Regulations issued
thereunder. The tax treatment of the benefits provided under the Agreement is
not warranted or guaranteed to Executive, who is responsible for all taxes
assessed on any payments made pursuant to this Agreement, whether under Section
409A of the Code or otherwise. Neither the Company nor its directors, officers,
employees or advisers shall be held liable for any taxes, interest, penalties or
other monetary amounts owed by Executive as a result of the application of
Section 409A of the Code. Executive’s right to receive any installment payments
as Severance Pay shall be treated as a right to receive separate and distinct
payments for purposes of Section 409A of the Code.

 

6

 

 

The Parties hereby signify their agreement to these terms by their signatures
below.

 

EMPLOYEE

 



/s/ Punit S. Dhillon             Date: May 2, 2018         ONCOSEC MEDICAL
INCORPORATED         By: /s/ Daniel J. O’Connor               Date: May 2, 2018
 

 

7

 

 

Exhibit A

 

Outstanding Stock Options and Restricted Stock Units

 

8

 

 [ex10-4_002.jpg]

 



 

 

 [ex10-4_003.jpg]

 



 

 

 [ex10-4_004.jpg]

 



 

 

 [ex10-4_005.jpg]

 



 

 

